DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
 
Response to Amendment
1.	Applicant’s amendment filed on 03/10/2022 has been entered. Claims 1,4-8,11-14 and 17-19 are still pending in this application.
Response to Arguments
2.	Applicant’s amendment filed on 03/10/2022 overcome the all rejections and objections set forth in the previous Office Action dated.
Applicant’s arguments, filed on 03/10/2022 have been fully considered and are persuasive. 
Allowable Subject Matter
3.	Claims 1,4-8,11-14 and 17-19 are allowed over the prior art of record.  Claims 1,4-8,11-14 and 17-19 are renumbered as 1-13 respectively.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claim 1, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):
- determine whether a page is the single color page including an object on the page drawn in single color, for each page included in the first print data, add the command for instructing printing with the special color material to the page determined to be the single color page included in the first print data, display on a display, a screen for setting whether to print with the special color material, store settings information indicating settings input on the screen, the settings information including information indicating color, and determine a page as the single color page in a case the object in the page is drawn in the single color and the single color is the color indicated by the settings information; and a network interface configured to transmit to the image forming apparatus, second print data that has the command added, [[and]] wherein the image forming apparatus including includes circuitry configured to print the single color page in the second print data with the special color material.
The closest prior art, Kopgusuri (US 20150078769) reveals a similar system, but fails to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).

The claims 11-13 depend on the claim 8 and are thus allowed for the same reasons as for the claim 8.
The claims 4-7 depend on the claim 1 and are thus allowed for the same reasons as for the claim 1.
The claims 17-19 depend on the claim 14 and are thus allowed for the same reasons as for the claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677